Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 01/07/2021:
Claims 1-6 and 8-11 have been examined.
Claim 7 has been canceled by Applicant.
Claims 1, 3, 5-6 and 9-11 have been amended by Applicant.
Claims 1-6 and 8-11 have been allowed.
	

Response to Amendment
Claim Objections
1.	Applicant’s amendments have overcome the claims 1, 3 and 9 objections to from the previous Office Action.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 5-6 and 10-11 from the previous Office Action.


ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Heger (Pub. No.: US 2013/0335553A1) taken either individually or in combination with other prior art of Starke (Pub. No.: GB 2493446A), who describe a method for determining an ego-motion of a vehicle, which is carried out in driver assistance systems, particularly in parking assistance systems; the method that 

In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is Kadowaki (Pub. No.: US 2010/02119010A1) taken either individually or in combination with other prior art of Kramer (Pub. No.: US 2006/0111219A1), Le Van (US Pat. No.: 6035734), Kozaki (Pub. No.: US 2005/0126322A1), Shimizu (US Pat. No.: 6275754B1), Mielenz (Pub. No.: WO 2011/157556A1), Jecker (US Pat. No.: 9174676B2), Bonnet (Pub. No.: US 2015/0088360A1), Noh (Pub. No.: US 2014/0200769A1), Leinfelder (Pub. No.: US 2014/0058613A1), Leinfelder (Pub. No.: US 2014/0058587A1) and Nordbruch (Pub. No.: US 2017/0313307A1), who describe a parking assist apparatus that includes a guidance mode setting portion specifying a forward turning guidance controlling portion to perform a control when determining that a direct guidance control for driving a vehicle rearward to a target parking position without once driving the vehicle forward is unachievable; the forward turning guidance controlling portion that includes an auxiliary guidance controlling device generating an auxiliary guidance path and driving the vehicle rearward by an automatic steering along the auxiliary guidance path and a guidance possibility determining device determining whether or not the vehicle is directly guided rearward to the target parking position based on a position and a steering angle of the vehicle while the vehicle is moving forward by a manual steering; the forward turning guidance controlling portion that includes a final guidance controlling device guiding the vehicle to the target parking position.

In regards to claims 1-6 and 8-11, Heger (Pub. No.: US 2013/0335553A1) and Kadowaki (Pub. No.: US 2010/02119010A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
a method for unparking a motor vehicle from a cross-parking space, wherein …
the at least one reversing movement is carried out to move the motor vehicle from inside of the cross-parking space to the end position that is outside of the cross parking space; and 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662